Citation Nr: 0710540	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972 and from August 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, denying the veteran's 
claim for increase for post-traumatic stress disorder (PTSD).  

Following the veteran's relocation from Pennsylvania to 
Nevada, his claims folder was transferred in or about 
February 2006 from the Philadelphia RO to the RO in Reno, 
Nevada.  

Pursuant to his request, the veteran was scheduled to appear 
for a videoconference hearing before the Board in July 2006.  
Despite appropriate notice as to the date, time, and location 
of such hearing having been furnished to the veteran, he did 
not appear.  No other request for a hearing remains pending.  


FINDING OF FACT

The veteran by way of a written statement received by the 
Board in September 2006 indicated that he was withdrawing 
from appellate consideration the issue of his entitlement to 
an increased rating for PTSD and such was withdrawal was not 
thereafter rescinded or otherwise modified.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  Here, the veteran, by means of 
correspondence, received by the Board in September 2006, 
indicated that he desired to withdraw his appeal.  As this is 
the only appeal pending then and now, and inasmuch as such 
request was not subsequently retracted, nor was any 
additional notice of disagreement or substantive appeal as to 
that matter thereafter filed within the prescribed time 
limits, there remain no allegations of errors of fact or law 
for appellate consideration as to the veteran's claim for 
increase for PTSD.  As the Board does not have jurisdiction 
to review the appeal relating thereto, it must be dismissed.

ORDER

The appeal as to the veteran's entitlement to an increased 
rating for PTSD, currently evaluated as 50 percent disabling, 
is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


